1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICIA ANN JENKINS,                            )   Case No.: 1:19-cv-01492 JLT
                                                      )
12                  Plaintiff,                        )   ORDER REMANDING THE MATTER
                                                      )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                        )   § 405(g)
                                                      )
14   ANDREW SAUL,                                     )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                 )   FAVOR OF PLAINTIFF PATRICIA ANN
15                                                    )   JENKINS AND AGAINST DEFENDANT,
                    Defendant.                        )   ANDREW SAUL, COMMISSIONER OF SOCIAL
16                                                    )   SECURITY

17          On February 11, 2020, Plaintiff and the Commissioner of Social Security stipulated to a remand
18   of Plaintiff’s Social Security appeal pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 10 at 1)
19   The parties stipulate that an ALJ shall “take further action as necessary to reconstruct the administrative
20   record, to hold another hearing, and to issue a new decision.” (Id.) Thus, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g);
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Patricia Ann Jenkins,
24                  and against, Andrew Saul, Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     February 11, 2020                           /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
